DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 16/367572 filed on March 28, 2019.
Claims 1 – 20 are pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on (11/05/2020, 07/09/2021, and 09/17/2021) were filed after the mailing date of the application on 09/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for exposing payloads from non-integrated machine learning systems where a generic binding identifier is generated  to represent a machine learning system among the non-integrated learning systems, and a generic subscription identifier is generated to represent a deployed model in the machine learning system, so that when a payload generated by the deployed model including a user request, a response, the generic binding identifier, and the generic subscription identifier, is received from the machine learning system, the payload is stored for later analysis related to the deployed model.  The ordered combination recited by the claimed invention improves the use of predictive analytics to analyze the results of machine learning models.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 5, 7 – 8, 10 – 12, 14 – 15, and 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rajkumar et al. (U.S. 2020/0311616 A1; herein referred to as Rajkumar) in view of Demsey (U.S. 2013/0032838 A1; herein referred to as Demsey). 
In regard to claim 1, Rajkumar  teaches a computer-implemented method for exposing payloads (e.g. learned information or embeddings) from non-integrated machine learning systems (e.g. plurality of robots), comprising (see abstract – “ . . . Methods, systems, and apparatus, including computer programs encoded on computer storage media for evaluating robot learning. In some implementations, one or more computers receive object classification examples from a plurality of robots. Each object classification example includes (i) an embedding that a robot generated using a machine learning model, and (ii) an object classification corresponding to the embedding. The object classification examples are evaluated based on a similarity of the received embeddings with respect to other embeddings. A subset of the object classification examples is selected based on the evaluation of the quality of the embeddings. The subset of the object classification examples is distributed to the robots in the plurality of robots . . . “):
generating a generic binding identifier (see ¶  [0157] – robot identifier) to represent a machine learning system (e.g. robot) (see ¶ [0025] “ . . . receiving, by the one or more computers, object classification examples from a plurality of robots, where each object classification example includes (i) an embedding that a robot generated using a machine learning model, and (ii) an object classification corresponding to the embedding . . .”)  among the non-integrated learning systems (e.g. robots have independent learning systems)(see Fig. 1, ¶ [0074]” . . . In the example of FIG. 1, a fleet of robots uses distributed learning in order to learn to identify new objects. The robot fleet does not require that every robot in the fleet to be trained individually to identify new objects. Rather, the robot fleet employs a distributed learning technique, where one robot can learn to identify an object and produce an embedding that corresponds to the object. That robot can share the embedding with the other robots over the communication network in a manner that allows all robots in the fleet to identify the newly identified object. Providing the embedding and corresponding classification information allows robots that receive the data to instantly learn to classify the object. The technique can use machine learning models to produce an embedding describing the characteristics of the identified object. This may be beneficial because user need only train one robot to identify an object rather than each robot. In addition, sharing embeddings among robots preserves processing resources by allowing robots to learn without having to retrain the machine learning model on each robot.. . . “);
generating a generic subscription identifier(see ¶  [0157] – version code or machine learning model identifier) to represent a deployed model in the machine learning system (see ¶ [0090] “ . . . each robot in the fleet stores a machine learning model that can be used to produce embeddings. The machine learning model can receive input of characteristics of the object and will output an embedding that represents a compact, encoded representation describing the object. The embedding is generated based on the propagation of data through the machine learning, and so the embedding generated in response to a set of input data is a function of the structure and training state of the machine learning model. As a result, in order for each of the robots to use embeddings generated by other robots, the machine learning model in each robot can be the same, e.g., having the same structure and training state. This allows robots to compare embeddings that the robots generate with the embeddings that other robots provide and have a meaningful result. Otherwise, if two robots use different machine learning models, the two robots may produce very different embeddings for the exact same object, and the robots would not be able to correctly interpret the received embeddings . . .”);
receiving, from the machine learning system, a payload (e.g. embedding and the data indicating the classification) generated by the deployed model including a user request, a response, the generic binding identifier, and the generic subscription identifier (see ¶  [0157] “ . . . The robot sends the generated first embedding and the data indicating the classification to a server system over a communication network (610). The robot may also send metadata to the server system. The metadata may designate, for example, whether the first embedding is to be shared with other robots. The metadata may also information, such as a version code or identifier for the machine learning model used to generate the first embedding. As another example, the metadata may indicate a robot identifier for the robot, an identifier for a type or model of the robot or a role of the robot, and/or data indicating a group of robots that the robot belongs to. The server system can use this information to select which robots should receive the shared embedding, e.g., potentially limiting sharing to take place among robots in the same group, or robots of the same type, model, or role. In some implementations, the first embedding can be sent using an application programming interface (API) for sharing, so that first embedding and other data sent using that API are designated to be shared by virtue of being sent through the API. . . .”); and
storing, for later analysis related to the deployed model (see ¶  [0166] “ . . . The server system 112 can include a quality assurance system 702 that provides a quality assessment of each dataset received from the robots 104A-104D. The quality assurance system 702 includes a quality analysis module 704 that analyzes each embedding received from the robots 104A-104D. . . .”), the payload in a database  (see ¶  [0096] “ . . . the robot 104A transmits the produced embedding and the classification label to the server system 112 to store in a database 114. The database 114 may include a table of classification labels corresponding to embeddings produced by the robots. The database 114 may also include sensor data, feature data extracted from sensor data, or other information used to generate the embeddings. The server system 112 can utilize the newly received feature data to train the machine learning model. The server system 112 trains its copy of the machine learning to be able to recognize the new object in subsequent processes. After training with the embeddings of various robots 104A-104D, the server system 112 transmits the trained machine learning model 130 to each of the robots 104A-104D. Each of the robots 104A-104D erases their currently locally stored machine learning model and replaces it with the updated, newly trained machine learning model 130 from the server system 112 and clears their respective local caches . . .”).
Rajkumar fails to explicitly teach payload including . . .  a user request, a response.  However Demsey teaches payload including . . .  a user request, a response (see ¶  [0056] “ . . . each time AR server receives an AR data request (step 408) and looks-up and sends related AR data to user's device (step 412), the AR server may also store in a database, e.g., databases 226, 335, information related to the request, including, e.g., the identity of the user making the request, the time of the request, the contents of the request (e.g., photo, barcode, etc.), and/or the data that was retrieved and sent back to the user's device in response to the request (step 416). Accordingly, the AR server may generate a log of user requests, which may be indexed and searchable by user, target ID, timestamps, categories, etc. . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for displaying data on mobile devices in relation to physical locations and objects and, more particularly, to transmitting and caching data on mobile devices in relation to physical locations and objects likely to be identified and requested for display in mobile augmented reality applications using machine learning models to generate AR data for logging, as taught by Demsey, into a system and method for evaluating robot learning where each robot maintains a machine learning model and stores learned information that can be shared with other robots.  Such incorporation provides functionality for analyzing and classifying different models that are available for deployment. 
In regard to claim 3, the combination of Rajkumar and Demsey teaches further comprising performing analytics on the stored payload (e.g. embedding) to identify a feature (e.g. MUG) related the deployed model (see Rajkumar ¶  [0182] “ . . . the received embedding 825 is compared to a reference embedding derived from the machine learning model 402 stored on the server system 112. For example, the reference point “•” in the region 822 that represents a “Mug” object illustrates a verified accurate embedding for the object “Mug.” This reference point represents an embedding derived from the machine learning model 402 stored on the server system 112. The quality analysis module may determine one or more reference embeddings for each object type that the machine learning model 402 the ideal embedding for each object defined in the high dimensional space 802 produced by the machine learning model 402 on the server system 112. Specifically, the criteria check 804 determines the ideal embedding through analyzing various embeddings stored on the database 114 that represents the same object, such as a “Mug” . .”).
In regard to claim 4, the combination of Rajkumar and Demsey teaches wherein the feature includes an issue (e.g. quality analysis) (see Rajkumar ¶  [0184] “ . . . the quality analysis module 704 compares the classification label corresponding to the received embedding to the label corresponding to the ideal embedding in nearest to the received embedding. For instance, the ideal embedding for the classification label of a “Mug” may be in nearest proximity to the received embedding 825 that includes a classification label of “Mug.” Alternatively, the quality analysis module 704 may compare the received embedding with one or more other embeddings that correspond to two different classification labels. In response, the quality analysis module 704 may omit one or both of these embeddings considering that both embeddings are within proximity to one another and yet include different classification labels. The quality analysis module 704 may omit one or both of these embeddings by not sharing with the other robots 104A-104D, not storing in the database 114, or not using to train the machine learning model 506. . . “)  affecting an accuracy of the deployed model (see Rajkumar ¶  [0199] “ . . . the quality analysis module 704 can produce the quality score of the received embedding 825 based on how the received embedding 825 changes the accuracy of the machine learning model 506. If the received embedding 825 increases the accuracy of the machine learning model 506, then the quality analysis module 704 may generate a higher value quality score. Alternatively, if the received embedding 825 decreases the accuracy of the machine learning model 506, then the quality analysis module 704 may generate a lower value quality score. In some implementations, the accuracy of the machine learning model 506 may adjust for a particular object type as received by the embedding 825. . .”)
In regard to claim 5, the combination of Rajkumar and Demsey teaches further comprising notifying a user of the identified feature (see Rajkumar ¶  [0190] “ . . . the quality analysis module 704 may utilize an external server for external validation of the image data. For instance, the external server may execute an image recognition process or shape recognition process to classify an object in the image data. The quality analysis module 704 may transmit the image data and corresponding classification label from the dataset 406 to the external server to see if the results of the image recognition process or the shape recognition process agrees with the corresponding classification label. If the results of the image recognition process or the shape recognition process matches with the corresponding classification label, the quality analysis module 704 may pass the dataset 406 to the process in 814. If the results of the image recognition process or the shape recognition process do not match with the corresponding classification label, then the server system 112 may send a notification to the client device 108 of the user 106 that an incorrect classification label exists for the embedding. As such, the server system 112 may request an edit to the classification label from the user 106. Alternatively, the server system 112 can provide updates to the image recognition process or the shape recognition process if their results are incorrect and the classification label provided in the dataset 406 is correct. . . “).
In regard to claim 7, the combination of Rajkumar and Demsey  teaches wherein the generic binding identifier(see Rajkumar ¶  [0109] “ . . . the additional metadata may include identifications corresponding to the robot 104B that identified the object. For instance, the identification of the robot 104B may include an identification number, such as “0001,” to identify the robot 104B. The additional metadata may include a group ID and owner ID number of robot 104B. The group ID number designates that the robot 104B belongs to a group that may include other robots. For instance, group ID number 2 may designate robot 104B is in a group with robot 104A and robot 104C. The owner ID number designates robot 104B to a particular owner. . . “)is provided by a user (e.g. owner) (see Rajkumar ¶  [0146] “ . . . the server system 112 may perform periodic synchronizations between robots 104A through 104C to ensure each robot includes the latest set of embeddings. For instance, the periodic synchronizations may occur at a predefined rate, such as hourly, daily, weekly, etc., and the synchronization may be initiated by a robot or by the server system 112. The periodic synchronizations may include a request from the server system 112 to each of the robots 104A-104D to upload any new embeddings since the last synchronization. Each robot 104A-104D may also provide a list of identifiers for datasets in its cache, so that the server system 112 can determine specifically which datasets should be sent and which are already present. The server system 112 determines which embeddings to provide to the robots 104A-104D so that each robot 104A-104D includes the latest embeddings in their local cache from each of the other robots 104A-104D. . . .”)
In regard to claim 8, Rajkumar  teaches a  system for exposing payloads (e.g. learned information or embeddings) from non-integrated machine learning systems, comprising (see abstract as described for the rejection of claim 1 and is incorporated herein):
a memory medium comprising program instructions (see ¶  [0073] “ . . . Robots can include various other components, such as batteries to power the robot, transmitters, receivers, sensors, data processors, and memory to store programmed instructions for the robot. . .”).;
a bus coupled to the memory medium  (see ¶  [0254] “ . .. The robot 1110 may include a computing system that includes computer hardware, such as one or more processors, chipsets, general-purpose computing systems, memory systems, and data storage systems. In some cases, the robot 1110 may include application specific computing hardware, including, but not limited to, microcontrollers, field programmable gate arrays (FPGAs), or application specific integrated circuits (ASICs) . . .”); and
a processor, for executing the program instructions (see ¶  [0254] “ . . . The computer hardware of the robot 1110 may be configured to execute software that controls the movements and processes of the robot 1110. , coupled to a payload management engine via the bus that when executing the program instructions causes the system to (see ¶  [0345] “ . . the delegate(s) may be employed by other applications implemented by one or more processors, such as an application executing on one or more servers . . .”):
generate a generic binding identifier  (see ¶  [0157] – robot identifier)  to represent a machine learning system (e.g. robot) (see ¶ [0025] as described for the rejection of claim 1 and is incorporated herein) among the non-integrated learning systems  (e.g. robots have independent learning systems)(see Fig. 1, ¶ [0074] as described for the rejection of claim 1 and is incorporated herein);
generate a generic subscription identifier generating a generic subscription identifier(see ¶  [0157] – version code or machine learning model identifier)  to represent a deployed model in the machine learning system (see ¶ [0090] as described for the rejection of claim 1 and is incorporated herein);
receive, from the machine learning system, a payload (e.g. embedding and the data indicating the classification)  generated by the deployed model including a user request, a response, the generic binding identifier, and the generic subscription identifier  (see ¶  [0157] as described for the rejection of claim 1 and is incorporated herein); and
store, for later analysis related to the deployed model (see ¶  [0166] as described for the rejection of claim 1 and is incorporated herein), the payload in a database (see ¶  [0096] as described for the rejection of claim 1 and is incorporated herein).
Rajkumar fails to explicitly teach payload including . . .  a user request, a response.  However Demsey teaches payload including . . .  a user request, a response (see ¶  [0056] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Demsey with Rajkumar is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 10, the combination of Rajkumar and Demsey teaches further causing the system to perform analytics on the stored payload (e.g. embedding) to identify a feature (e.g. MUG) related the deployed model (see Rajkumar ¶  [0182] as described for the rejection of claim 3 and is incorporated herein).
In regard to claim 11, the combination of Rajkumar and Demsey teaches wherein the feature includes an issue (e.g. quality analysis) (see Rajkumar ¶  [0184] as described for the rejection of claim 4 and is incorporated herein) affecting an accuracy of the deployed model (see Rajkumar ¶  [0199] as described for the rejection of claim 4 and is incorporated herein).
In regard to claim 12, the combination of Rajkumar and Demsey teaches further causing the system to notify a user of the identified feature (see Rajkumar ¶  [0190] as described for the rejection of claim 5 and is incorporated herein).
In regard to claim 14, the combination of Rajkumar and Demsey  teaches wherein the generic binding identifier (see Rajkumar ¶  [0109]  as described for the rejection of claim 7 and is incorporated herein) is provided by a user (e.g. owner) (see Rajkumar ¶  [0146] as described for the rejection of claim 7 and is incorporated herein).
In regard to claim 15, , Rajkumar  teaches a  computer program product embodied in a computer readable medium that, when executed by a computer device (see Rajkumar ¶  [0338] “ . . . one or more computer program products, i.e., one or more modules of computer program instructions encoded on a computer-readable medium for execution by, or to control the operation of, data processing apparatus. The computer readable medium may be a non-transitory computer readable storage medium, . . . The apparatus may include, in addition to hardware, code that creates an execution environment for the computer program in question, e.g., code that constitutes processor firmware, a protocol stack, a database management system, an operating system, or a combination of one or more of them . . .”), performs a method for exposing payloads from non-integrated machine learning systems , the method comprising (see abstract as described for the rejection of claim 1 and is incorporated herein):
generating a generic binding identifier (see ¶  [0157] – robot identifier)  to represent a machine learning system (e.g. robot) (see ¶ [0025] as described for the rejection of claim 1 and is incorporated herein)  among the non-integrated learning systems (e.g. robots have independent learning systems)(see Fig. 1, ¶ [0074] as described for the rejection of claim 1 and is incorporated herein);
generating a generic subscription identifier (see ¶  [0157] – version code or machine learning model identifier) to represent a deployed model in the machine learning system (see ¶ [0090] as described for the rejection of claim 1 and is incorporated herein);
receiving, from the machine learning system, a payload (e.g. embedding and the data indicating the classification) generated by the deployed model including a user request, a response, the generic binding identifier, and the generic subscription identifier  (see ¶  [0157] as described for the rejection of claim 1 and is incorporated herein); and
storing, for later analysis related to the deployed model, (see ¶  [0166] as described for the rejection of claim 1 and is incorporated herein) the payload in a database (see ¶  [0096] as described for the rejection of claim 1 and is incorporated herein).
Rajkumar fails to explicitly teach payload including . . .  a user request, a response.  However Demsey teaches payload including . . .  a user request, a response (see ¶  [0056] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Demsey with Rajkumar is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 17, the combination of Rajkumar and Demsey teaches further comprising performing analytics on the stored payload (e.g. embedding)  to identify a feature (e.g. MUG) related the deployed model (see Rajkumar ¶  [0182] as described for the rejection of claim 3 and is incorporated herein).
In regard to claim 18, the combination of Rajkumar and Demsey teaches wherein the feature includes an issue (e.g. quality analysis) (see Rajkumar ¶  [0184] as described for the rejection of claim 4 and is incorporated herein)  affecting an accuracy of the deployed model. (see Rajkumar ¶  [0199] as described for the rejection of claim 4 and is incorporated herein)
In regard to claim 19, the combination of Rajkumar and Demsey teaches further comprising notifying a user of the identified feature (see Rajkumar ¶  [0190] as described for the rejection of claim 5 and is incorporated herein).
Claims 2, 6, 9, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajkumar et al. (U.S. 2020/0311616 A1; herein referred to as Rajkumar) in view of Demsey (U.S. 2013/0032838 A1; herein referred to as Demsey) as applied to claims 1, 3 – 5, 7 – 8, 10 – 12, 14 – 15, and 17 - 19 in further view of Das et al. (U.S. 2018/0114126 A1; herein referred to as Das)
In regard to claim 2, the combination of Rajkumar and Demsey  fails to explicitly teach wherein the payload further includes a timestamp related to the user request, a request transaction identifier, and a response time.  However Das teaches wherein the payload (e.g. log file) further includes a timestamp related to the user request, a request transaction identifier, and a response time (see ¶  [0092] “ . . . A software module can track or log the interactions involved during a particular stage of the flow, and store the log in a log file (e.g., a log source). A log file can include one or more log records (e.g., log messages), such that each record represents an interaction between a user device and a server. Further, each record can include various data relating to the interaction (e.g., a transaction identifier (ID), a user ID, a session ID, a timestamp of when the log record was generated, etc.). For example, if 1000 users logged into a website, a log file can include a record of each user that logged into that website (e.g., at least 1000 log records) and information related to the logging in for each user (e.g., a time stamp, a user ID, a session ID, whether the logging in was successful, whether the software module managing the logging was executed properly, etc.). . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for generating process flows that can be fed into a learning algorithm to predict whether or not the process flow will experience a failure stage, as taught by Das, into a system and method for evaluating robot learning where each robot maintains a machine learning model and stores learned information that can be shared with other robots that is therein logged and analyzed as taught by the combination of Rajkumar and Demsey.  Such incorporation provides a process to analyze whether the models could predict certain events.
In regard to claim 6, the combination of Rajkumar and Demsey fails to explicitly teach further comprising converting the received payload into a uniform format prior to storing the payload in the database.  However Das teaches further comprising converting the received payload into a uniform format prior to storing the payload in the database (see ¶  [0060] “ . . . In the “normalize” stage 314, the identified fields are normalized. For example, a “time” field may be represented in any number of different ways in different logs. This time field can be normalized into a single recognizable format (e.g., UTC format). As another example, the word “error” may be represented in different ways on different systems (e.g., all upper case “ERROR”, all lower case “error”, first letter capitalized “Error”, or abbreviation “err”). This situation may require the different word forms/types to be normalized into a single format (e.g., all lower case un-abbreviated term “error”). . . “).
The motivation to combine Das with the combination of Rajkumar and Demsey is described for the rejection of claim 2 and is incorporated herein.  Additionally Das normalizes output so that they can be logged.
In regard to claim 9, the combination of Rajkumar and Demsey  fails to explicitly teach wherein the payload further includes a timestamp related to the user request, a request transaction identifier, and a response time However Das teaches wherein the payload (e.g. log file) further includes a timestamp related to the user request, a request transaction identifier, and a response time (see ¶  [0092] as described for the rejection of claim 2 and is incorporated herein).
The motivation to combine Das with the combination of Rajkumar and Demsey is described for the rejection of claim 2 and is incorporated herein.
In regard to claim 13, the combination of Rajkumar and Demsey fails to explicitly teach further causing the system to convert the received payload into a uniform format prior to storing the payload in the database.  However Das teaches further causing the system to convert the received payload into a uniform format prior to storing the payload in the database (see ¶  [0060] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine Das with the combination of Rajkumar and Demsey is described for the rejection of claim 6 and is incorporated herein.
In regard to claim 16, the combination of Rajkumar and Demsey  fails to explicitly teach wherein the payload further includes a timestamp related to the user request, a request transaction identifier, and a response time.  However Das teaches wherein the payload (e.g. log file) further includes a timestamp related to the user request, a request transaction identifier, and a response time (see ¶  [0092] as described for the rejection of claim 2 and is incorporated herein).
The motivation to combine Das with the combination of Rajkumar and Demsey is described for the rejection of claim 2 and is incorporated herein.
In regard to claim 20, the combination of Rajkumar and Demsey fails to explicitly teach further comprising converting the received payload into a uniform format prior to storing the payload in the database.  However Das teaches further comprising converting the received payload into a uniform format prior to storing the payload in the database (see ¶  [0060] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine Das with the combination of Rajkumar and Demsey is described for the rejection of claim 6 and is incorporated herein.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444